DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20190027074 teaches a gate driver on array (GOA) display panel and a GOA display apparatus are disclosed. The display panel has a scan driving circuit, a data driving circuit, a thin-film transistor array, a plurality of scanning lines, a plurality of data lines, and a sub-pixel array. Starting from the first row of the sub-pixels, two of the scanning lines that are connected to two adjacent odd-numbered rows of the sub-pixels are both connected to a first clock signal control terminal; two of the scanning lines that are connected to two adjacent even-numbered rows of the sub-pixels are both connected to a second clock signal control terminal. 201900644256 teaches a test circuit is provided comprising: a plurality of first leads; a plurality of controllable switches each having a control terminal for receiving a control signal, a first terminal connected to a respective one of the plurality of first leads, and a second terminal for connection to a respective first signal line; and at least two short-circuit lines intersecting the first leads. Each of the short-circuit lines is 
Prior arts fail to disclose or suggest a test line, connecting to a last stage of the GOA circuit units in each group of GOA circuit units via a connecting line, a number of the groups of GOA circuit units equal to a number of the connecting lines, the test line configured to treat one group of GOA circuit units as a unit and detect whether any GOA circuit unit in each group is invalid; and a plurality of virtual GOA circuit regions, disposed corresponding to the groups of GOA electric circuits, a number of the virtual GOA circuit regions equal to a number of the groups of GOA electric circuits, the virtual GOA circuit regions having circuits with a function as the same as the GOA circuit units, the virtual GOA circuit regions configured to replace invalid GOA circuit units, the invalid GOA circuit units replaced by the virtual GOA circuit regions corresponding to the groups different from the groups of the invalid GOA circuit units.
Claim 1, prior arts fail to disclose or suggest a display panel, comprising a display region and a non-display region, the display region comprising a plurality of pixel units formed by interlacing a plurality of scan lines and a plurality of data lines, the display panel further comprising: a plurality of cascading gate-driver-on-array (GOA) circuit units, disposed in the non-display region and located at a side of the display region, the GOA circuit units connecting to the scan lines of the display region, the GOA circuit units divided into a plurality of groups of GOA circuit units according to an order of stages, each group of GOA circuit units 
Claim 8, prior arts fail to disclose or suggest a display panel, comprising a display region and a non-display region, the display region comprising a plurality of pixel units formed by interlacing a plurality of scan lines and a plurality of data lines, the display panel further comprising: a plurality of cascading gate-driver-on-array (GOA) circuit units, disposed in the non-display region and located at a side of the display region, the GOA circuit units connecting to the scan lines of the display region, the GOA circuit units divided into a plurality of groups of GOA circuit units according to an order of stages, each group of GOA circuit units having a same number of the GOA circuit units; and a test line, connecting to a last stage of the GOA circuit units in each group of GOA circuit units via a connecting line, a number of the groups of GOA circuit units equal to a number of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/17/2021